 
Exhibit 10.39
[ex1040002.jpg]
[ex1040001.jpg]
 
August 3, 2012
 
CAMAC Petroleum Limited
c/o CAMAC Energy Inc.
Attn:  Chief Financial Officer
1330 Post Oak Boulevard, Suite 2575
Houston, Texas 77056
 


Re: Extension of Maturity Date
for the Promissory Note executed as of June 6, 2011 ("Note") between CAMAC Petroleum Limited (the "Borrower''), a company incorporated in the Federal Republic of Nigeria and
a wholly owned subsidiary of CAMAC Energy Inc., a Delaware corporation (the "Parent"), and ALLIED ENERGY PLC, a Nigerian public limited company
(the "Lender").
 


Dear Sirs:
 
Pursuant to Section 14(b) of the Note, this letter serves as an amendment to the
Note whereby the Maturity Date as defined in the Note shall be extended to
October 15, 2013.  Accordingly, the definition of "Maturity Date" shall be
revised to read as follows:
 
"Maturity Date" means October 15, 2013.
 
All other terms and conditions of the Note shall remain as provided in the
Note.  Further terms not otherwise defined in this letter shall have the
meanings as defined in the Note.




Please indicate your acceptance of the terms of this letter by signing below.
Sincerely,


ALLIED ENERGY PLC, as Lender
 
   /s/ Kamoru Lawal
Kamoru Lawal, Director
 
ACKNOWLEDGED AND AGREED TO BY:
CAMAC PETROLEUM LIMITED, as Borrower
 
/s/ Jeffrey S. Courtright
Jeffrey S. Courtright, Director










 
Plot 1649, Olosa Street I Victoria Island, Lagos, Nigeria I Tel: +234
1  4603357-91 I Fax: +234 1 2704271
Dr. Kase Lukman Lawal, Chairman
Kamoru A. Lawal,
Mickey Lawal,,Segum Omidele, Alhaji Ahmadu Abubakar ,Kio Clement Bestmann, Mohammed Nasir Umar, HRH Serena-Dokubo Spiff
Directors